Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0221219 A1 to Cho et al., hereinafter, “Cho” in view of US 2017/0341907 A1 to Bataller et al., hereinafter, “Bataller” and CN 107314769 A to Kuang et al., hereinafter, “Kuang”.
Claim 1. A method for obtaining moving tracks of multiple target persons, performed by a computing device having a processor and memory storing a plurality of computer programs to be executed by the processor, the method comprising: Cho [0041] teaches the indoor position recognition-based security management device 100 may recognize an object moving inside or outside a building by using a wireless network camera installed inside or outside the building. Based on the recognition of objects, the indoor position recognition-based security management device 100 may limit access to a specific area, count the number of people, respond to a fire or an emergency situation, or warn of loitering.
Cho [0049] teaches referring to FIG. 2, an IP Camera1 S101, an IP Camera2 S102, an IP Camera3 S103, an IP Camera4 S104, and an IP Camera5 S105 are installed on the 10.sup.th floor S110 inside a building. 
Cho [0051] teaches two terminals S131 and S132 are detected in a range capable of wireless communication with the IP Camera1 S101, one terminal S133 is detected in a range capable of wireless communication with the IP Camera2 S102, two terminals S134 and S135 are detected in a range capable of wireless communication with the IP Camera3 S103, and the terminal S133 is also detected in a range capable of wireless communication with the IP Camera4 S104 and the IP Camera5 S105. In this case, each wireless network camera detects a terminal in a range capable of wireless communication with respect to unique identification information of a terminal. An example of the unique identification information of a terminal may include, but is not limited to, a MAC address.
obtaining multiple sets of target images generated by multiple cameras for a photographed area, each set of target images being captured at a respective target moment within a selected time period; Cho [0051] teaches the IP Camera2 S102, the IP Camera5 S105, and the IP Camera4 S104 may detect the same terminal S133 at different time slots. In detail, it may be recognized that a user carrying a specific terminal, for example, the terminal S133, has moved from an area S141 where the IP Camera2 S102 is installed, to an area S143 where the IP Camera4 S104 is installed via an area S142 where the IP Camera5 S105 is installed (S141, S142, and S143). 
Cho fails to explicitly teach performing image recognition on each of the multiple sets of target images to obtain a set of face images of the multiple target persons in the set of target images. Kuang, in the field of object detection, teaches performing image recognition on each of the multiple sets of target images to obtain a set of face images of the multiple target persons in the set of target images; Kuang [0036] teaches Comparing unit 32 is used for the people that facial image feature is stored with memory cell 33 for extracting face identification unit 31 Face image information is compared analysis, completes the identification of face with matching, determines tracing object
respectively recording current position information of each face image corresponding to each of the multiple target persons in the set of face images on a corresponding set of target images at a corresponding target moment; Kuang [0037] teaches determine shoot have tracing object video camera 1 position, with reference to contain follow the trail of pair The orientation of tracing object calculates definite positional information of the tracing object indoors in map in the picture or video of elephant, and is chasing after In the moving process of track object persistence, the motion track of tracing object is drawn out；
Bataller, in the field of analyzing face images teaches and outputting a set of moving tracks of the set of face images within the selected time period in chronological order, each moving track according to the current position information of a face image corresponding to a respective one of the multiple target persons within the multiple sets of target images. Bataller [0043] teaches Referring to FIGS. 6 and 7, for passenger timing, an airport operator's responsibilities include providing passengers and airlines with efficient departure and arrival facilities. The passenger timing scenario aims to establish average travel times between two (or more) points, by identifying people as they pass each location, and time-stamping each appearance against a synchronized time source… Corresponding to these locations, the system 100 may enroll the passenger at 151 (e.g., via the enrollment UI 114), and identify the passenger at 152 (e.g., via the face identification module 116). At 153, the passenger's face may be captured (e.g., via the image capture device 102), and an anonymous passenger record may be created at 154. At 155, corresponding to location B, the passenger's face may be captured (e.g., via another image capture device 102), and at 156, if identified against an enrollment made at location A, the passenger's journey time may be calculated and the passenger record deleted.
Bataller [0045] teaches for passenger timing, in order for this scenario to be feasible, a meaningful proportion of people's faces should be captured at each timing point, and these may be matched against the enrolled identities database 115 for faces captured at previous points.
Bataller [Abstract] teaches the memory may further store machine readable instructions to track movement of the one or more detected faces in the area monitored by the image capture device, and based on the one or more tracked detected faces, select one or more images from the captured images to be used for identifying the one or more tracked detected faces.
Bataller [0005] teaches FIG. 3 illustrates a setup of the face capture and matching system, with cameras being set up at either end of a walkway
Bataller [0026] teaches Referring to FIGS. 1 and 2, the image capture device 102 may include a camera, video management system, video recordings, or any other video source that is supported by the image source module 103… An integrated camera system 131 including two separate cameras, with one wide-angle camera (e.g., the primary camera 130 operated in a wide-angle mode) and one camera with a longer focal length and narrower field-of-view may also be included in the image capture device 102. The wide-angle camera may survey the capture area (i.e., an area monitored by the image capture device 102), and when a face is identified, the system 100 may direct the field-of-view of the second camera by means of a movable mirror.
Bataller [0039] teaches referring to FIG. 3, an example of a set-up of the image capture device 102, including the primary cameras 130 and/or the integrated camera system 131 is shown. The cameras may be set up at either end of a walkway 140, for example, at points "A" and "B". Thus, people passing in either direction would be captured as they passed through the cameras' fields of view.
Therefore, at the time of the invention, it would have been obvious to one having ordinary skill in the art to modify Cho with the teachings of Kuang [Abstract] for the benefit to provide continuous tracking of an object and the teachings of Bataller’s [0001] for the benefit of reliable identification.  
Claim 9. It differs from claim 1 in that it is a computing device performing the method of claim 1. Therefore claim 9 has been analyzed and reviewed in the same way as claim 1. See the above analysis.  
Claim 17. It differs from claim 1 in that it is a non-transitory computer-readable storage medium storing a plurality of computer-executable instructions, the instructions, when executed by a processor of a computing device performing the method of claim 1. Therefore claim 17 has been analyzed and reviewed in the same way as claim 1. See the above analysis.  
Claims 2-4, 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0221219 A1 to Cho et al., hereinafter, “Cho” in view of US 2017/0341907 A1 to Bataller et al., hereinafter, “Bataller” and CN 107314769 A to Kuang et al., hereinafter, “Kuang” and in further view of US 2012/0274739 A1 to Li.
Claim 2. While Cho and Kuang are silent on claim 2, Bataller and Li, in the field of merging images teaches wherein the obtaining multiple sets of target images generated by multiple cameras for a photographed area, each set of target images being captured at a respective target moment within a selected time period comprises: Bataller [0026] teaches alternatively, as described below, for example, with reference to FIGS. 6 and 7, a first primary camera 130 may be positioned at a first location to capture faces, with the faces being saved in a database (e.g., the enrolled identities database 115), and a second primary camera 130 may be positioned at a second location to capture faces, with the faces captured at the second location being matched against the saved faces. An integrated camera system 131 including two separate cameras, with one wide-angle camera (e.g., the primary camera 130 operated in a wide-angle mode) and one camera with a longer focal length and narrower field-of-view may also be included in the image capture device 102. The wide-angle camera may survey the capture area (i.e., an area monitored by the image capture device 102), and when a face is identified, the system 100 may direct the field-of-view of the second camera by means of a movable mirror.
Bataller [0039] teaches referring to FIG. 3, an example of a set-up of the image capture device 102, including the primary cameras 130 and/or the integrated camera system 131 is shown. The cameras may be set up at either end of a walkway 140, for example, at points "A" and "B". Thus, people passing in either direction would be captured as they passed through the cameras' fields of view.
obtaining a first source image collected by a first camera for the photographed area at the target moment of the selected time period; obtaining a second source image collected by a second camera for the photographed area at the target moment; Bataller [0043] teaches Referring to FIGS. 6 and 7, for passenger timing, an airport operator's responsibilities include providing passengers and airlines with efficient departure and arrival facilities. The passenger timing scenario aims to establish average travel times between two (or more) points, by identifying people as they pass each location, and time-stamping each appearance against a synchronized time source… Corresponding to these locations, the system 100 may enroll the passenger at 151 (e.g., via the enrollment UI 114), and identify the passenger at 152 (e.g., via the face identification module 116). At 153, the passenger's face may be captured (e.g., via the image capture device 102), and an anonymous passenger record may be created at 154. At 155, corresponding to location B, the passenger's face may be captured (e.g., via another image capture device 102), and at 156, if identified against an enrollment made at location A, the passenger's journey time may be calculated and the passenger record deleted.
and performing fusion processing on the first source image and the second source image to generate the target image. Bataller [0035] teaches the matching template fusion technique may extract one fused matching template from all, or some of the detected images. The matching template fusion technique may generally use relatively fast but additional processing compared to the single best face image fusion technique. The matching template fusion technique may be used primarily for frontal images. For the matching template fusion technique, a plurality of images may be fused together to generate one fused matching template.
Li [0004] teaches the splicing of images mainly includes the following steps: image obtaining, image preprocessing, image registration, image re-projection, and image fusion.
Li [0020] teaches the images photographed by the two cameras to the same coordinate system to splice the images into one image
Therefore, at the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the combination of Cho, Kuang and Bataller with the teachings of Li [0009] so that image splicing is accomplished in the case of no overlapped area between two images or only one column of overlapped pixels between two images.  
Claim 3. Bataller and Li further teaches wherein the performing fusion processing on the first source image and the second source image to generate the target image comprises: extracting a set of first feature points of the first source image and a set of second feature points of the second source image, respectively; obtaining a matching feature point pair of the first source image and the second source image based on a similarity between each feature point in the set of first feature points and each feature point in the set of second feature points, Bataller [0057] teaches a passenger of interest may be tracked from one image capture device 102 to another image capture device 102. For an image capture device 102 including the primary camera 130 and the integrated camera system 131, the primary camera 130 and the integrated camera system 131 may also be configured to detect clothing and body shape, and use clothing and body shape to recognize a person and/or achieve tracking from one image capture device 102 to another image capture device 102. Further, the primary camera 130 and/or the integrated camera system 131 may also be configured to recognize gait and other general attributes of people (e.g., birth marks, posture) to recognize a person and/or achieve tracking from one image capture device 102 to another image capture device 102. Examiner interprets clothing, body shape, gait and other general attributes (birth marks and posture) to be features.
and calculating an image space coordinate transformation matrix based on the matching feature point pair; Li [Abstract] teaches according to the homography matrix, the images photographed by the two cameras are mapped to the same coordinate system to splice the images into one image.
Li [0056] teaches it is assumed that coordinates of P.sub.1 and P.sub.2 are p.sub.1 and p.sup.2 in their respective corresponding images, and meanwhile, it is assumed that homography matrix transformations between images photographed by two cameras are both H
Li [0059] teaches the present invention further provides an apparatus for calculating a homography matrix between cameras
Li [0061] teaches the present invention further provides an image splicing method. As shown in FIG. 4, processes 401, 402, and 403 in this method are the same as processes 201, 202, and 203 in FIG. 2. After the foregoing processes are performed, a homography matrix between two photographed images may be obtained.
and splicing the first source image and the second source image according to the image space coordinate transformation matrix, to generate the target image. Li [Abstract] teaches according to the homography matrix, the images photographed by the two cameras are mapped to the same coordinate system to splice the images into one image
Li [0063] teaches according to the homography matrix, map the images photographed by the two cameras to the same coordinate system to splice the images into one image, where the same coordinate system here may be a world coordinate system, or a coordinate system that corresponds to one of the images, or any other coordinate system. After all pixels on the images are mapped to the same coordinate system, all pixels on the two images are present in this coordinate system. In this way, initial image splicing is accomplished.
Claim 4. Li further teaches wherein after the splicing the first source image and the second source image according to the image space coordinate transformation matrix, to generate the target image, the method further comprises: obtaining an overlapping pixel point of the target image, and obtaining a first pixel value of the overlapping pixel point in the first source image and a second pixel value of the overlapping pixel point in the second source image, the overlapping pixel point being formed by splicing the first source image and the second source image; Li [0005] teaches image registration is a critical step in image splicing. An overlapped area on different two-dimensional images that are formed from different viewpoints needs to be found in a scene, and a point-to-point mapping relationship on the overlapped area is calculated, or a correlation is established for a certain interesting feature.
Li [0007] teaches Overlapped pixel points between images that need to be spliced are obtained by detecting a feature point, for example, a SIFT (Scale-Invariant Features: scale-invariant features) feature point detection method, a Harris feature point detection method, a Susan feature point detection method, a stereoscopic image matching method, or other feature point detection methods; and then a homography matrix that represents a mapping relationship between the overlapped pixel points is calculated through estimation of a linear or nonlinear homography matrix.
and adding the first pixel value and the second pixel value by using a specified weight value, to obtain an added pixel value of the overlapping pixel point in the target image. Li [0081-0090]
Claim 10. It differs from claim 2 in that it is a computing device performing the method of claim 2. Therefore claim 10 has been analyzed and reviewed in the same way as claim 2. See the above analysis.  
Claim 11. It differs from claim 3 in that it is a computing device performing the method of claim 3. Therefore claim 11 has been analyzed and reviewed in the same way as claim 3. See the above analysis.  
Claim 12. It differs from claim 4 in that it is a computing device performing the method of claim 4. Therefore claim 12 has been analyzed and reviewed in the same way as claim 4. See the above analysis.  
Claim 18. It differs from claim 2 in that it is a non-transitory computer-readable storage medium storing a plurality of computer-executable instructions, the instructions, when executed by a processor of a computing device performing the method of claim 2. Therefore claim 18 has been analyzed and reviewed in the same way as claim 2. See the above analysis.  
Claims 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0221219 A1 to Cho et al., hereinafter, “Cho” in view of US 2017/0341907 A1 to Bataller et al., hereinafter, “Bataller” and CN 107314769 A to Kuang et al., hereinafter, “Kuang” and in further view of US 2005/0213793 A1 to Oya et al., hereinafter, “Oya”.
Claim 5. While the combination of Cho, Kuang and Bataller are silent on claim 5, Oya, in the field of object detection, teaches wherein the performing image recognition on each of the multiple sets of target images to obtain a set of face images of the multiple target persons in the set of target images comprises: performing image recognition on one of the multiple sets of target images, and marking a set of recognized face images in the set of target images; obtaining a face probability value of a set of target face images in the set of marked face images; and determining a target face image in the set of target face images based on the face probability value, and determining the set of face images of the target image in the set of marked face images. Oya [0160] teaches Here, in step S1803, when at least one of detected face images is equal to or more than a predetermined evaluation value, it is judged that the detection is success. The evaluation value is a value for determining face probability and depends on which face detection system is used.
Oya [0162] teaches it should be noted here that in this embodiment, when multiple persons exist as tracking targets, the zoom of the camera 100 is controlled to a wide-angle side so that the multiple persons are contained or control is performed using a frame difference method so that an area close to a change-detected area is tracked.
Therefore, at the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the combination of Cho, Kuang and Bataller with the teachings of Oya [0006] to provide a system which makes it possible to easily make a setting of a tracking function of a camera at a setting client.  
Claim 13. It differs from claim 5 in that it is a computing device performing the method of claim 5. Therefore claim 13 has been analyzed and reviewed in the same way as claim 5. See the above analysis.  
Claim 19. It differs from claim 5 in that it is a non-transitory computer-readable storage medium storing a plurality of computer-executable instructions, the instructions, when executed by a processor of a computing device performing the method of claim 5. Therefore claim 19 has been analyzed and reviewed in the same way as claim 5. See the above analysis.  
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0221219 A1 to Cho et al., hereinafter, “Cho” in view of US 2017/0341907 A1 to Bataller et al., hereinafter, “Bataller” and CN 107314769 A to Kuang et al., hereinafter, “Kuang” and in further view of US 2005/0213793 A1 to Oya et al., hereinafter, “Oya” and US 2021/0201269 A1 to Ainsworth et al., hereinafter, “Ainsworth”.
Claim 6. While the combination of Cho, Kuang, Bataller and Oya are silent on claim 6, Ainsworth, in the field of object detection, teaches wherein the respectively recording current position information of each face image in the set of face images on the target image at the target moment comprises: respectively recording current position information of each face image on the target image at the target moment in a case that all the face images are found in a face database; and adding a first face image to the face database in a case that the first face image of the set of face images is not found in the face database. Ainsworth [0170] teaches the camera 103 uses the facial recognition information 171 to track an individual's movement through an image 99. The camera 103 accomplishes this objective by: detecting the faces in a stream of the image 99, the detection also including the location of the face 177 within the image; maintaining a local database 126 of the faces (e.g. the facial recognition information 171 of each face) currently in an image 99; and comparing the facial recognition information found in a new image 99 with that found in the previous image 99. 
Ainsworth [0171] teaches if a new face is found, the camera 103 adds the facial recognition information 171 for the face to its local database 126, along with the facial location information 177 in the image data 99. If a face exists in the database, but is no longer found in the image data 99, the camera 103 removes the image 99 from the local database.
Therefore, at the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the combination of Cho, Kuang, Bataller and Oya with the teachings of Ainsworth [0011] for the benefit of making video management systems smarter by identifying faces within the image data and compare those faces to databases to try to identify the different individuals captured in the image data.  
Claim 14. It differs from claim 6 in that it is a computing device performing the method of claim 6. Therefore claim 14 has been analyzed and reviewed in the same way as claim 6. See the above analysis.  
Claims 7, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0221219 A1 to Cho et al., hereinafter, “Cho” in view of US 2017/0341907 A1 to Bataller et al., hereinafter, “Bataller” and CN 107314769 A to Kuang et al., hereinafter, “Kuang” and in further view of US 2017/0169297 to Bernal et al., hereinafter, “Bernal”.
Claim 7. While the combination of Cho, Kuang and Bataller are silent on claim 7, Bernal, in the field of object detection, teaches further comprising: selecting, among the set of moving tracks, a first moving track and a second moving track that is substantially the same as the first moving track; obtaining personal information of a first target person corresponding to the first moving track and a second target person corresponding to the second moving track; and marking the personal information indicating that the first target person and the second target person are travel companions of each other. Bernal [0008] teaches obtaining visual data comprising image frames of the region of interest over a period of time, analyzing individual subjects within the region of interest, the analyzing including at least one of tracking movement of individual subjects over time within the region of interest or extracting an appearance attribute of the individual subjects, and defining a group to include individual subjects having at least one of similar movement profiles or similar appearance attributes. The tracking movement includes detecting at least one of a trajectory of an individual subject within the region of interest, a dwell of an individual subject in at least one location within the region of interest, or an entrance or exit location within the region of interest.
Bernal [0016] teaches FIG. 4 is an overhead view of an exemplary region of interest illustrating trajectories of two individual subjects
Bernal [0020] teaches With reference to FIG. 1, a system 10 in accordance with the present disclosure comprises a plurality of modules, illustrated schematically in FIG. 1. The system 10 includes a video capture module 12 that acquires visual data (e.g., video frames or image frames) of a region or regions of interest (ROI--e.g., a customer space, retail establishment, restaurant, public space, etc.) The video capture module is illustrated as a plurality of cameras (e.g., optical sensors), which may be surveillance cameras or the like. A people tracking module 14 receives the visual data from the cameras and both identifies unique individuals within the customer space and tracks the identified individuals as they move within the space. It should be appreciated that the identity of the unique individuals is not required to be determined by the people tracking module 14. Rather, it is sufficient that the people tracking module 14 merely be able to distinguish between unique individuals within the ROI. For example, a family may enter the customer space and walk to a counter to place a food order, then proceed to a dining table or other location to dine. As another example, a pair of people may enter a store, browse merchandise at different locations within the store, and reconvene at a checkout location. A group identification module 16 identifies which individuals belong to a group based on one or more of a plurality of characteristics. Such characteristics can include, for example, similar trajectory, common dwell, common enter/exit locations/times, common appearance. A group analyzer module utilizes information from both the people tracking module 14 and the group identification module 16 to generate statistics of each identified group. 
Bernal [0023] teaches stored in the memory 38 are the people tracking module 14, the group identification module 16, and the group analyzer module 18. Visual data received from the cameras C1, C2 and C3 can be stored in memory 38 for processing by the CPU 36 in accordance with this disclosure.
[0024] FIG. 3 is an overview of an exemplary method 60 in accordance with the present disclosure. In process step 62, video is acquired using common approaches, such as via video cameras in a surveillance setting for retail, transportation terminals, municipal parks, walkways, and the like… The degree of correlation or similarity is used to determine if individuals belong to a common group and, in process step 66, one or more groups are defined.
[0025] Various exemplary methods for determining correlations are described in detail below, and include, among others, i) tracking and determining if trajectories of individuals are correlated in space and time, ii) detecting individuals as they enter a scene and detecting when they leave the scene, and individuals with common enter/exit times are defined as a group, iii) detecting the presence of individuals, and determining the time that they dwell at a location--individuals with common dwell are defined as a group, iv) appearance matching between individuals, for detecting groups such as teams wearing a team shirt or uniform. Additional statistical analysis can be performed, in process step 68, on the collection of groups identified over time, such as distribution of group size over time, mean group size, etc. 
[0026] With regards to process step 64, various exemplary methods will now be described for analyzing individuals within a space to determine group status. 
Bernal [0027-0044] teaches Trajectory Similarity
Bernal [0028] teaches trajectories of individuals can be determined and, if trajectories between individuals are sufficiently correlated in time and space, each of the individuals can be considered to be members of a common group.
Bernal [0029] teaches once individuals are detected, their trajectories across time can be determined with the aid of video-based object tracking algorithms.
Bernal [0031] teaches Once individual trajectories are aggregated, the spatial and temporal correlation between them can be measured via multidimensional time series analysis techniques such as Dynamic Time Warping and the like. 
Bernal [0032] teaches alternatively, features from the extracted trajectories (including length, velocity, angle and the like) can be extracted, and similarities can be measured in the resulting feature space. Pair-wise trajectories that are found to be more similar than a given threshold are determined to belong to the same group of people. Note that for the common situation of batch analysis after video is collected (not in `real-time`) trajectory similarity can use trajectory information that is derived from trajectories defined forwards in time or backwards in time. 
Bernal [0033] teaches Of particular interest is the automated detection of at least two persons with similar trajectories. Hence, relevant features are extracted from single and multiple trajectories. In particular, one approach extracts temporal features of individual position, and computes relative distances between persons of interest. The features can be extracted in an offline or online manner depending on the application, and these options affect several choices in implementing this module algorithm. Using these two trajectories as an example, let [0034] smoothed trajectory, (i.sub.t.sup.A,j.sub.t.sup.A), t=t.sub.S.sup.A, . . . , t.sub.E.sup.A correspond to person A [0035] smoothed trajectory, (i.sub.t.sup.B,j.sub.t.sup.B), t=t.sub.S.sup.B, . . . , t.sub.E.sup.B correspond to person B where (i, j) are the row and column pixel coordinates, respectively, and t is time (or frame number), with S and E denoting start and end times respectively for a given person. Then the Trajectory Interaction Features (TIFs) between A and B are three temporal profiles of the length equal to the overlap time duration of their trajectories.
Bernal [0041] Let G.sub.t.sup.AB, t=max(t.sub.S.sup.A+1, t.sub.S.sup.B+1), . . . , min(t.sub.E.sup.A,t.sub.E.sup.B) be the decision vector that indicates if the trajectories are associated with a group (G=1) or not (G=0).
Bernal [0056] Teams, clubs and other groups often wear some common apparel, such as a tee shirt, hat etc., of the same color. Team members can be assigned to a group based on the similarity of appearance of some type of apparel. The similarity in the appearance of the individuals can be quantitatively measured, for example, by computing a color histogram of the image area corresponding to each of the individuals. In one embodiment, the mode of the histogram can be computed and used as being indicative of a predominant color in the clothing of the individual. If the representative color of multiple individuals matches, they can be assigned to a single group
Therefore, at the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the combination of Cho, Kuang and Bataller with the teachings of Bernal [0007] for the because analyzing groups of people rather than each individual person is more desirable and/or yields additional and/or more pertinent information.  
Claim 15. It differs from claim 7 in that it is a computing device performing the method of claim 7. Therefore claim 15 has been analyzed and reviewed in the same way as claim 7. See the above analysis.  
Claim 20. It differs from claim 7 in that it is a non-transitory computer-readable storage medium storing a plurality of computer-executable instructions, the instructions, when executed by a processor of a computing device performing the method of claim 7. Therefore claim 20 has been analyzed and reviewed in the same way as claim 7. See the above analysis.  
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0221219 A1 to Cho et al., hereinafter, “Cho” in view of US 2017/0341907 A1 to Bataller et al., hereinafter, “Bataller” and CN 107314769 A to Kuang et al., hereinafter, “Kuang” and in further view of US 2017/0169297 to Bernal et al., hereinafter, “Bernal” and US 2019/0141294 A1 to Thorn et al., hereinafter, “Thorn”.
Claim 8. While the combination of Cho, Kuang, Bernal are silent on claim 8, Bataller and Thorn, in the field of object detection, teaches wherein after the marking the personal information indicating that the first target person and the second target person are travel companions of each other, the method further comprises: sending, to a terminal device corresponding to the first target person in a case that the personal information of the second target person does not exist in a whitelist information database associated with the first target person. Bataller [0019] teaches the face capture and matching system may be applied to any scenario where identification of people is desired. For example, the system may be used for passenger timing, face watchlisting, unknown passenger identification, and border pre-clearance.
Bataller [0024] teaches with continued reference to FIG. 1, a face identification module 116 may identify faces using the enrolled identities database 115. For example, the face identification module 116 may identify the one or more tracked detected faces using the one or more selected images, and may further match the identified face to a predetermined list of captured faces in the enrolled identities database 115. The enrolled identities database 115 may include faces that are placed, for example, on a watchlist.
Bataller [0046] teaches referring to FIG. 8, face watchlisting is discussed. Face watchlisting may include a list of wanted individuals maintained, for example, in the enrolled identities database 115. Face watchlisting may include attempts to capture the faces of every passing passenger, and matching them against the enrolled identities database 115.
Thorn [Abstract] teaches a control unit in the surveillance system obtains, from a positioning system, a position parameter for each authorized individual located at the venue, processes each digital image for detection of one or more individuals, and detects presence of one or more unauthorized individuals in the digital image as a function of the individual(s) detected in the digital image and the position parameter(s) for the one or more authorized individuals. Examiner interprets the unauthorized person and authorized persons to be the first target person and second target person. 
Thorn [0067] teaches Step 202 may result in a count of individuals in the current image, or a location for each detected individual within the current image. In step 203, position parameters are obtained from the IPS 3 at a time point that approximately matches the time point when the current image was captured by the camera 2. As noted above, the position parameters are exclusively provided for authorized individuals. In step 204, the position parameter(s) obtained in step 203 are analyzed to detect unauthorized individuals among the individuals detected in the current image by step 202. 
Therefore, at the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the combination of Cho, Kuang, Bataller and Bernal with the teachings of Thorn [0001] to allow detection of unauthorized individual in image data.  
Claim 16. It differs from claim 8 in that it is a computing device performing the method of claim 8. Therefore claim 16 has been analyzed and reviewed in the same way as claim 8. See the above analysis.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661